United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Shreveport, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0670
Issued: July 5, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 22, 2016 appellant filed a timely appeal of a January 5, 2016 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
has elapsed since the last merit decision dated April 21, 2015 to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence with her appeal to the Board. However, the Board
may only review evidence that was in the record at the time OWCP issued its final decision. See 20 C.F.R.
§ 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB
389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003). Therefore, the
Board cannot review this additional evidence for the first time on appeal. Dennis E. Maddy, 47 ECAB 259 (1995).

ISSUE
The issue is whether appellant abandoned a telephonic hearing before an OWCP hearing
representative which was scheduled for December 14, 2015.
FACTUAL HISTORY
On October 31, 2005 appellant, then a 48-year-old medical support assistant, filed a
traumatic injury claim (Form CA-1) alleging that on that date she injured her left foot, both
knees, and lower back when she slipped on a wet floor while getting coffee for a patient.
OWCP accepted the claim for left foot contusion, left ankle sprain/strain, bilateral knee
contusion, and back contusion. The claim was subsequently expanded to include left Achilles
tendinitis and bilateral knee osteoarthritis. OWCP authorized Achilles tendon repair surgery
which occurred on March 20, 2006; right knee arthroscopic surgery, partial medial and lateral
meniscectomy, and resection of medial plica with synovectomy, which occurred on February 8,
2007; left knee arthroscopic surgery and partial lateral and medial meniscectomy with
synovectomy, which occurred on March 29, 2007; and bilateral arthroscopy with partial medial
meniscectomy with chondroplasty medial femoral condyle, which was performed on
August 15, 2013. Appellant was placed on the periodic rolls for temporary duty beginning
December 16, 2005. She returned to full-duty work on August 14, 2006 and stopped work again
on January 16, 2007. On May 14, 2007 appellant returned to work as a medical support assistant
working four hours per day before stopping work on June 13, 2007.3
In a letter dated March 21, 2015, appellant requested that OWCP expand acceptance of
her claim to include lumbar and cervical bulging discs and degenerative back disc.
By decision dated April 21, 2015, OWCP denied appellant’s request to expand her claim
to include back bulging discs at L4-5 and L5-S1 and degenerative lumbar disc.
On May 20, 2015 OWCP received appellant’s request for an oral hearing before an
OWCP hearing representative.
On November 4, 2015 OWCP notified appellant that a hearing would be held on
December 14, 2015 at 11:00 a.m. Eastern Standard Time (EST). It instructed her to call the
provided toll-free number a few minutes before the hearing time and enter a pass code when
prompted.

3

Appellant filed claims for a schedule award (Form CA-7). By decision dated June 24, 2009, OWCP granted
appellant a schedule award for 15 percent right lower extremity permanent impairment and 7 percent left lower
extremity permanent impairment. As appellant had previously received a schedule award for 15 percent right lower
extremity permanent impairment, OWCP determined that she was not entitled to an additional schedule award for
right lower extremity permanent impairment. By decision dated February 14, 2013, OWCP granted appellant a
schedule award for an additional 11 percent left lower extremity permanent impairment. On February 24, 2014 it
granted her a schedule award for an additional two percent left lower extremity permanent impairment and two
percent right lower extremity permanent impairment.

2

By decision dated January 5, 2016, OWCP’s Branch of Hearings and Review found that
appellant abandoned her hearing request. It found that she received written notification of the
hearing 30 days in advance, but failed to appear. The Branch of Hearings and Review further
determined that nothing in the record established that appellant contacted, or attempted to contact
OWCP, either prior to or subsequent to the scheduled hearing to explain her failure to
participate. It concluded that she had abandoned her hearing request.
LEGAL PRECEDENT
Under FECA and its implementing regulations, a claimant who has received a final
adverse decision by OWCP is entitled to receive a hearing upon writing to the address specified
in the decision within 30 days of the date of the decision for which a hearing is sought.4 Unless
otherwise directed in writing by the claims examiner, an OWCP hearing representative will mail
a notice of the time and place of the hearing to the claimant and any representative at least 30
days before the scheduled date.5 OWCP has the burden of proving that it mailed notice of a
scheduled hearing to a claimant.6
A hearing before the Branch of Hearings and Review can be considered abandoned only
under very limited circumstances.7 With respect to abandonment of hearing requests, Chapter
2.1601.6(g) of OWCP’s procedure manual provides in relevant part that failure of the claimant to
appear at the scheduled hearing, failure to request a postponement, and failure to request in
writing within 10 days after the date set for the hearing that another hearing be scheduled shall
constitute abandonment of the request for a hearing. Under these circumstances, the Branch of
Hearings and Review will issue a formal decision finding that the claimant has abandoned her
request for a hearing and return the case to the district office.8
ANALYSIS
Following OWCP’s April 21, 2015 decision denying her request to expand her claim to
include additional conditions, appellant requested a telephonic hearing before an OWCP hearing
representative. On November 4, 2015 OWCP notified appellant, by mail, that her hearing was
scheduled for December 14, 2015 at 11:00 a.m., EST. It provided a toll-free number and a pass
code to use at the time of the hearing. Appellant did not request a postponement, failed to call in
at the scheduled hearing, and failed to provide any notification for such failure to OWCP within
10 of the scheduled date of the hearing

4

5 U.S.C. § 8124(b)(1); 20 C.F.R. § 10.616(a).

5

20 C.F.R. § 10.617(b).

6

See R.C., 59 ECAB 521 (2008); Michelle R. Littlejohn, 42 ECAB 463 (1991).

7

C.T., Docket No. 08-2160 (issued May 7, 2009); Claudia J. Whitten, 52 ECAB 483 (2001).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Review of the Written Record, Chapter
2.1601.6(g) (October 2011).

3

On appeal, appellant stated that she incorrectly read that OWCP would initiate the
telephone conference call and she was unsure whether she had provided her landline or cell
phone number. She related that December is a difficult time for her due to the death of her
husband on December 31, 2007 and her son on August 6, 2008. As noted above, the Board does
not have jurisdiction over the merits of appellant’s claim. The only issue on appeal is whether
she abandoned a telephonic hearing on December 14, 2015. There is no evidence of record that
appellant requested a postponement or that she informed OWCP within 10 days following the
scheduled date of the hearing regarding her mistaken belief that OWCP would be calling her on
the date and time in question. The record substantiates that appellant did not appear at the
scheduled hearing. The Board therefore finds that appellant abandoned her request for an oral
hearing.9
CONCLUSION
The Board finds that appellant abandoned her request for an oral hearing before an
OWCP hearing representative on December 14, 2015.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 5, 2016 is affirmed.
Issued: July 5, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

9

C.H., Docket No. 14-620 (issued June 25, 2014).

4

